Reasons for Allowance

1. 	The closest prior art to the subject matter of independent claim 1 is the Kyoichi publication wherein it discloses a travel control device that executes adaptive cruise control (ACC) for allowing a host vehicle to follow a leading vehicle and travel at a constant speed while keeping a preset inter-vehicle distance, the travel control device (see Figs. 1 - 2, ¶0002 - ¶0007, and ¶0013.  In particular, see Fig. 1 ~ controller 3.) comprising: 
determines whether a speed difference between a speed of the host vehicle and a speed of the new leading vehicle is within a set range based on zero.  (See ¶0007, ¶0012, and ¶0024.  In particular, see Fig. 1 - 2 ~ S3 - S8.  See ¶0007, "vehicle-to-vehicle relationship value setting means to be set as a relational value, and when the provisional target vehicle-to-vehicle relational value is set, an actual acceleration limiting means for limiting the actual acceleration of the vehicle to approximately zero or less, and the actual vehicle-to-vehicle relational value."  Emphasis added.    Kyoichi teaches inter-vehicle relationships are not precluded to just preceding vehicles, but also any vehicle that may intervene in front of the own vehicle or get introduced in front of the own vehicle.) 
Then, Sawada’s vehicle following travel control system and Takuma’s calibrated ACC system based upon intervening vehicles are introduced to combine with Kyoichi’s Enhanced ACC to cure the gaps that Kyoichi has in disclosing the claimed invention.
Sawada’s work is analogous with the claimed invention in that it performs follow-up travel control that manages the inter-vehicle distance between a target vehicle and 
Sawada further teaches a leading vehicle detection section that, after the leading vehicle being followed at a speed equal to or lower than a preset vehicle speed has disappeared (see Fig. 8, ¶0081 - ¶0085, and ¶0100.  In particular, see Fig. 8 ~ S806 – S813.   

    PNG
    media_image1.png
    313
    567
    media_image1.png
    Greyscale

See ¶0085, “if it is determined in S806 that there is no preceding vehicle and the
vehicle proceeds to S809, it is determined whether or not the departure flag F = 1, and if F = 1, the vehicle proceeds to S810, and if F = 0. Proceed to S813”), and determines whether a new leading vehicle has been detected in a predetermined time.  (See Fig. 8, ¶0081 - ¶0085, and ¶0100). 

Takuma’s vehicle control system teaches a speed determination section that, when the new leading vehicle has been detected (see Figs. 1 – 2, ¶0005, ¶0012, ¶0045, and ¶0083.  In particular, see Figs. 1 - 2), a travel control section that, when the speed difference is within the set range (see Figs. 1 – 2, 8, ¶0008, ¶0061.  In particular, see Fig. 8.  See ¶0008, Takuma teaches conditions 1 - 4, especially conditions 1 - 2, and 3, where as denoted in ¶0005, 'an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit'; Takuma recites a new vehicle where there is a speed or velocity difference within a preset range.  See ¶0061, "when no preceding vehicle is selected as the target vehicle in step S420, the vehicle travel control device 50 sets the tracking relative speed Vr based on the difference between the preset target controls the host vehicle to disable acceleration for reducing an inter-vehicle distance between the host vehicle and the new leading vehicle to the preset inter-vehicle distance.  (See Figs. 1 – 2, 8, ¶0005, ¶0012, ¶0045, and ¶0059 - ¶0083.  In particular, see Fig. 8.  See ¶0005, "Apart from the termination of an accelerating... operation... during the tracking control, the following events can also occur in which the relative speed between the target vehicle and the host vehicle changes not gradually but discontinuously: a) an intervening vehicle that is between the own vehicle and the target vehicle intervenes or intervenes, becomes a new target vehicle for or for the pursuit."  See ¶0042, "when the relative speed becomes negative and the own vehicle approaches the target vehicle closer than the target inter-vehicle distance, the vehicle travel control device 50 commands the engine ECU 30 and the brake ECU 40 to decelerate the own vehicle by the inter-vehicle distance between the own vehicle and maintain the target vehicle at the target inter-vehicle distance."  Emphasis added.)
However, the prior art does not teach, or suggest every element of independent claims 1 and 6. As such, a person skilled in the art would not modify Kyoichi in view of Sawada, Takuma, Oguro, or any other combination thereof, to provide the method for determining whether a new leading vehicle traveling farther than the preset inter-vehicle distance has been detected in a predetermined time.  
2.	The following is an examiner’s statement of reasons for allowance:
The prior art of record taken either individually or in combination with other prior art of record fails to teach or render obvious the method for determining whether a new leading vehicle traveling farther than the preset inter-vehicle distance has been detected in a predetermined time. 
In particular, the prior art is silent in teaching, or suggesting a method wherein the new leading vehicle traveling farther than the preset inter-vehicle distance has been detected 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion                                                                                                                  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASHLEY L. REDHEAD, JR. whose telephone number is (571) 272 - 6952.  The examiner can normally be reached on weekdays, Monday through Thursday, between 7 a.m. and 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s Supervisor, Peter Nolan can be reached Monday through Friday, between 9 a.m. and 5 p.m. at (571) 270 – 7016.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273 - 8300.



/ASHLEY L REDHEAD JR./Examiner, Art Unit 3661                                                                                                                                                                                                        	
/PETER D NOLAN/Supervisory Patent Examiner, Art Unit 3661